Citation Nr: 1114574	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-13 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for an ear disability, to include bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1953 to January 1955.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, Illinois has jurisdiction over this case.

These matters were before the Board in April 2010, when the Board remanded them for further development.  They have now returned to the Board for further appellate consideration. 

The  issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an ear disability, to include bilateral hearing loss disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to continuity of symptomatology of a back disability since service.

2.  The Veteran's in-service back injury is clinically distinguishable from his current back disability by the competent clinical evidence of record. 

3.  A current back disability has not been shown by competent clinical evidence to be causally related to the Veteran's active service, nor has a back disability of osteoarthritis shown to have manifested within one year after separation from service. 


CONCLUSION OF LAW

A back disability, to include osteoarthritis, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in May 2005, VA informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient it that it did not notify the Veteran that a disability rating and effective date would be assigned, in the event of award of the benefit(s) sought, as required by the Court in Dingess/Hartman.  This information was provided to the Veteran in VA correspondence dated in April 2010.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains private and VA treatment and examination records, and the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record with regard to the Veteran's claim for service connection for a shoulder disability.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to attempt to obtain.  

A June 2005 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit of doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet, App. 46, 51 (1996).  In May 2005 VA correspondence to the Veteran, VA informed the Veteran that his records may have been destroyed in the 1973 fire.  The Veteran was furnished, and requested to complete and return, a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  The record indicates that the Veteran returned the form with incomplete information and did not provide the name of the ship on which he alleges x-rays were taken, or his complete unit of assignment.  In October 2006, VA provided the Veteran with another NA Form 13055 and again requested the Veteran to provide the facility or location of his treatment.  There is no evidence of record that the Veteran completed the form.  In March 2007, VA again informed the Veteran that his STRs were unavailable due to the 1973 fire and requested him to provide any STRs in his possession.  There is no evidence of record that the Veteran provided any STRs.  The claims folder contains a March 2007 VA Formal Findings on the Unavailability of Service Records for the Veteran.  In addition, the claims folder includes written correspondence and a copy of electronic mail which reflect that the two VA facilities where the Veteran avers he was treated do not contain records for him.  The Board finds that VA does not have a duty to make any further attempts to obtain records.

A VA examination with regard to the issue on appeal was obtained in May 2010. 38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is more than adequate.  The examination report provided pertinent clinical findings, and provided supporting rationale for the opinion proffered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The examiner's opinion was based on a complete review of the claims file, a physical examination of the Veteran, and the statements of the Veteran regarding an in-service injury.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for entitlement to service connection for a back disability.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, supra.  

The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record reflects clinical findings of osteoarthritis of the lumbar spine; therefore, the Board finds that the first element has been met.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran avers that while in service, in December 1954, he strained his back while moving Army materials.  As noted above, the Veteran's STRs are unavailable.  An April 1955 VA medical report, three months after separation from service, reflects that the Veteran complained of a backache of the upper lumber and dorsal spine for nine months.  The April 1955 VA report reflects that there was no limitation of back motion, neurological findings were normal, and there was muscle spasm on the right.  The diagnosis was chronic lumbar dorsal sprain, with no need for hospitalization.  As the Veteran sought treatment within three months of separation from service, and at that time, reported that his back had hurt for nine months, and as there is no evidence that his statement at that time was less than credible, the Board finds that the second element has been met.

The third element for service connection is medical evidence, or in certain circumstances lay evidence, of a nexus between the current disability and the in-service disease or injury.  The Board finds that this element, for reasons noted below, has not been met. 

Subsequent to the April 1955 VA medical report, the next clinical evidence of record of a back complaint is more than forty years later.  The Board acknowledges that the Veteran avers that he sought treatment in 1987 from Dr. P. for his back; however, the record submitted by Dr. P. reflects treatment in 1999.  Moreover, even if the Veteran had received treatment in 1987, that is still more than thirty years after separation from service. 

Private medical correspondence dated in May 2007 reflects that Dr. K. treated the Veteran intermittently for low back pain and sciatica since 1998.  Dr. K. did not provide an etiology as to the Veteran's back pain and sciatica, and the correspondence is negative for any reference to the Veteran's active service.  A July 1998 record reflects that the Veteran had not had a spinal x-ray since the 1950s.

A September 2004 report reflects that the Veteran had complaints of pain in the low back.  It was noted that he had "aches pain shoulder back thighs 2 months".  The report is negative for any reference to the Veteran's active service.

An October 2004 private medical record reflects that the Veteran had pain in the back and was informed of the findings of an MRI on the cervical spine and lumbosacral spine.  The report is negative for any reference to the Veteran's active service.

A December 2004 private MRI record reflects that the Veteran had mild concentric central canal stenosis at L4-L5 secondary to facet arthropathy and spondylolytic changes and disc bulge.  There was no disc protrusion.  There was mildly a bulging disc at L5-S1 with an annular tear.  There was no significant central canal stenosis.  There was facet arthropathy from L3-L4 to L5-S1.  A December 2004 private medical record reflects that the Veteran had low back pain which was chronic.  The report is negative for any reference to the Veteran's active service.

An April 2005 private medical record reflects that the Veteran had low back.  The report is negative for any reference to the Veteran's active service.

A March 2006 private medical record reflects that the Veteran had low back pain.  The report is negative for any reference to the Veteran's active service.

The evidence of record includes a May 2010 VA examination report.  The report reflects that the examiner considered the entire claims file, and the Veteran's statements regarding an in-service injury and subsequent pain.  The examiner opined that is it less likely than not that the Veteran's current back disability is related to his military service.  The examiner noted that the Veteran was diagnosed with a spasm of the muscles on his post service 1955 examination, and that the lumbar spine x-ray was normal.  The Veteran's diagnosis in 1955 was a sprain of the lumbar spine.  The examiner opined that the Veteran's current osteoarthritis is separate from a back sprain or strain and was not present on the x-ray in April 1955.  Thus, even if the Veteran is credible with regard to pain after service in 1955, such pain has not been etiologically related by clinical evidence to his current pain.

The Veteran is competent to assert that he has had back pain since service; however, the Board finds his assertions as to the same continued pain since service are less than credible.  There is no clinical evidence that he complained of, or sought treatment for, such pain for approximately four decades after his 1955 complaint and diagnosis of a back sprain.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, not only is there the absence of clinical records of treatment, but the private clinical records from 1999 to present are negative for the Veteran reporting pain since service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also notes that the Veteran was employed as laborer in a steel mill for approximately 14 years after service, and as a delivery man and truck driver for approximately 11 years after that.  The Board finds that if the Veteran had been experiencing pain in his low back since 1955, it would have been reasonable for him to have sought treatment during this time, especially as his work involved 14 years of physical labor, and then 11 years of driving.  Finally, the Board finds that if the Veteran had had back pain since service, it would have been reasonable for him to have reported such, and for it to have been noted in the private medical records regarding back pain; however, as noted above, such records are negative for any reference to an in-service injury.
 
The Veteran may sincerely believe that his current back disability is causally related to active service, and while the Board finds that the Veteran is competent to report that he has back pain, he has not been shown to possess the requisite skills or training necessary to be capable of making competent etiological opinions as to his current back pain.  Espiritu, supra.  Moreover, the evidence is against a finding that the Veteran had arthritis of the back within one year of service; therefore, he is not entitled to presumptive service connection under 38 C.F.R. § 3.309.  It is also noted that the VA examiner considered the Veteran's complaints of pain, but found that the Veteran's current back disorder was not related to service.  The Board concludes that the competent evidence of record weighs against the Veteran's claim that his current back disability is causally related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for back disability is denied.


REMAND

The Veteran avers that he has an ear condition, to include bilateral hearing loss disability, due to active service.  In its April 2010 Remand, the Board directed that the Veteran be afforded a VA examination to determine whether he had any such disability causally related to active service.  In May 2010, the Veteran underwent a VA examination.  The Board finds, based on a review of the examination report, that a supplemental report is warranted.  

The May 2010 VA examiner's rationale was based on "the lack of evidence in the C-file and the lack of proximity between the dates of service and the date of this evaluation."  In addition, the examiner stated that no pertinent evidence was obtained from the claims file.  The examiner's opinion does not reflect that the examiner considered the purchase receipts for hearing aids in 1998 and 2000, which are included in the claims file, or the private audiological report, dated in June 2005, which includes a graph of audiological testing results.  Finally, while the examiner noted that the Veteran worked in a steel plant for 12 years without ear plugs, he does not indicate the impact of any such occupational noise exposure on the Veteran's hearing acuity. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the May 2010 VA examiner to provide a supplemental opinion which states a rationale for his previous opinion regarding the Veteran's hearing loss disability.  The examiner should consider, and indicate that he has considered the following: 1) the evidence from 1998 and 2000 that indicates that the Veteran purchased hearing aids (See Sears purchase receipts), 2) the June 2005 private audiological testing results, and 3) the impact, if any, of the Veteran's post service occupation acoustic exposure on the Veteran's hearing loss disability. 

2.  If the May 2010 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current hearing loss disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a current hearing loss disability, or any ear disability, causally related to his military service.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, if any, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


